Case 3:04-cr-00860-JM Document 413 Filed 05/21/21 PagelD.1556 Page 1 of 2

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT May 9.
SOUTHERN DISTRICT OF CALIFORNIA I 2021

 

 

 

 

 

 

  

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN AC
(For Revocation of Probatidreyr Su p ervised Release)
V _ (For Offenses Committed On or After Novem| ber
BARON M A SUAREZ-ROTHSCHILD (2)
aka Micky, Michael Anderson, Allison John, Michael Case Number: 3:04-CR-00860-JM
Angelo Grabarek, Dr Wu, Michael Rothschild, Michael
Paul Allen, Elizabeth A Mick Leila Morgan

Defendant’s Attorney

REGISTRATION NO. 92463-198

oO -

THE DEFENDANT:

(X] admitted guilt to violation of allegation(s) No. 1,2

[] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation{s):

Allegation Number Nature of Violation
1 Committed a federal, state or local offense

Failure to be truthful and/or follow instructions

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

May 21, 2021
Date of Imposition of Sentence

Mes’

HON(EFF T. MILLER
UNITED STATES DISTRICT JUDGE

 
 

Case 3:04-cr-00860-JM Document 413 Filed 05/21/21 PagelD.1557 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: BARON M A SUAREZ-ROTHSCHILD (2) Judgment - Page 2 of 2
CASE NUMBER: 3:04-CR-00860-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
THREE (3) MONTHS TO RUN, CONCURRENT AS TO EACH COUNT AND CONSECUTIVE TO SENTENCE
IMPOSED IN STATE COURT CASE# 17FE002461

O

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

Designation to a facility in the Easter District of California as close to Taft Correctional Institution as
possible.

x]

The defendant is remanded to the custody of the United States Marshal.

LJ The defendant shall surrender to the United States Marshal for this district:
O at A.M, on

 

 

QO) as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C on or before

L] as notified by the United States Marshal.

1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:04-CR-00860-JM
